BARD HOLDING, INC. 1167 Bridge Street Philadelphia, PA 19124 Ph: 215-825-8593 Fx: 215-689-3993 www.bardholding.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 RE:BARD HOLDING, INC. FORM S-1/A FILED FILE NO. 333-163545 TO WHOM IT MAY CONCERN: I, Jay Ort, the undersigned, herein grant full and complete authority to BARD Holding, Inc. to use my name and research that I have divulged to them for the purpose of filing for S-1 approval by the Securities and Exchange Commission and any legitimate matters relative to the furtherance of the effort to become a publicly traded company. I am providing advice and counsel to the management and development team to assist in the development of a commercial scale algae growth system and biofuel producing company. This consulting work is subject to a separate agreement with a non-circumvention, confidentiality & consulting agreement, which is extant and will apply to non-securities and exchange disclosures. Sincerely, Jay Ort Vice President - Algae Development BARD HOLDING INC.
